Citation Nr: 0119915	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  01-04 394	)	DATE
	)
	)


THE ISSUES

1.  Whether a September 19, 1985, Board decision denying 
service connection for postoperative residuals of basal cell 
carcinoma of the forehead was clearly and unmistakably 
erroneous.

2.  Whether an April 14, 1998, Board decision denying an 
effective date prior to November 15, 1996, for an award of 
service connection for carcinoma, right forehead, was clearly 
and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel



INTRODUCTION

The moving party, the veteran, had active service from 
December 1950 to September 1952.  

This motion arises before the Board of Veterans' Appeals 
(Board) from Board decisions rendered on September 19, 1985, 
and April 14, 1998.  In the September 19, 1985, decision, the 
Board denied service connection for postoperative residuals 
of basal cell carcinoma.  In the April 14, 1998, decision, 
the Board denied an effective date prior to November 15, 
1996, for an award of service connection for carcinoma, right 
forehead.


FINDINGS OF FACT

1.  The September 19, 1985, Board decision that denied 
service connection for postoperative residuals of basal cell 
carcinoma was a tenable decision based on the evidence then 
of record and considering the applicable law and regulations 
in effect at the time of the decision.

2.  The September 19, 1985, Board decision does not contain 
error which compels a materially different conclusion.

3.  April 14, 1998, Board decision that denied an effective 
date prior to November 15, 1995, for the award of a service 
connection for carcinoma, right forehead, was a tenable 
decision based on the evidence then of record and considering 
the applicable law and regulations in effect at the time of 
the decision.

4.  The April 14, 1998, Board decision does not contain error 
which compels a materially different conclusion.



CONCLUSIONS OF LAW

1.  Neither the facts as known, nor the law or regulations in 
effect on September 19, 1985, would compel the establishment 
of service connection for postoperative residuals of basal 
cell carcinoma, and the September 19, 1985, Board decision is 
not otherwise clearly and unmistakably erroneous.  
38 U.S.C.A. §§ 5109A, 7111 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 20.1400-20.1411 (2000).

2.  Neither the facts as known, nor the law or regulations in 
effect on April 14, 1998, would compel the establishment of 
an effective date prior to November 15, 1995, for an award of 
service connection for carcinoma, right forehead, and the 
April 14, 1998, Board decision is not otherwise clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7111 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 20.1400-20.1411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the present motion, the moving party, the veteran, 
challenges two Board decisions:  a September 19, 1985, denial 
of service connection for postoperative residuals of basal 
cell carcinoma and an April 14, 1998, denial of an effective 
date prior to November 15, 1995, for service connection for 
carcinoma, right forehead.  After a review of the record, the 
Board finds that the veteran's contentions are not supported 
by the evidence, and his motion is denied.

There is a presumption of validity to otherwise final 
decisions, and, in the face of a claim of error, the 
presumption is even stronger.  Martin v. Gray, 142 U.S. 236 
(1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 1986).  
The United States Court of Veterans Appeals (Court) has 
stated that a valid claim of clear and unmistakable error 
requires that "either the correct facts, as they were known 
at the time, were not before the adjudicator or the statutory 
or regulatory provisions extant at the time, were incorrectly 
applied.  The claimant...must assert more than a disagreement 
as to how the facts were weighed or evaluated."  Russell v. 
Principi, 3 Vet.App. 310, 313 (1992).  

The regulations provide that clear and unmistakable error is 
a very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a) (2000).  In general, review for clear and 
unmistakable error must be based on the record and the law 
that existed when the decision was made.  38 C.F.R. 
§ 20.1403(b) (2000).  To warrant revision of a Board decision 
on the grounds of clear and unmistakable error, there must 
have been an error in the Board's adjudication of the appeal 
which, had it not been made, would have manifestly changed 
the outcome when it was made.  If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. 
§ 20.1403(c) (2000).  Examples of situations that are not 
clear and unmistakable error include:  (1) Changed Diagnosis.  
A new medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision; (2) Duty to Assist.  
The Secretary's failure to fulfill the duty to assist; or 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) 
(2000).  Clear and unmistakable error does not include the 
otherwise correct application of a statute or regulations 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e) (2000).

A.  September 19, 1985 Board Decision

The evidence at the time that the Board rendered its 
September 1985 decision shows that service connection for 
residual post operative squamous cell carcinoma of the 
forehead was initially denied by means of a June 1982 rating 
action rendered by the Nashville, Tennessee, Regional Office 
(RO).  The veteran argued that his basal cell carcinoma 
should be service connected as it developed at the site of an 
inservice shell fragment wound.  

VA regulations in effect at the time that the Board rendered 
its September 19, 1985 decision provide that service 
connection may be established for a disability resulting from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 310 (1985).  In addition, service 
connection for carcinoma could be established on a 
presumptive basis when a veteran served ninety (90) days or 
more during a period of war and the carcinoma became manifest 
to a compensable degree within 1 year following termination 
from active service.  38 U.S.C.A. §38 U.S.C.A. §§  312, 313; 
38 C.F.R. § 3.307 (1985).  

Additionally, the regulations in effect at the time the Board 
rendered its September 19, 1985 decision allow establishment 
of service connection for disability that is proximately due 
to or the result of a service connected disease or injury.  
38 C.F.R. § 3.310(a) (1985).  

The Board based its September 1985 decision on a review of 
the entire evidentiary record.  The evidence included service 
medical records.  Copies of inservice morning reports show 
that the veteran was admitted to a hospital in September 1951 
with a diagnosis of foreign body, right eye.  A September 
1952 separation examination report indicates that the veteran 
was observed to have five small scars on his forehead.  No 
additional service medical evidence was of record.  The Board 
noted that almost all of the veteran's service department 
records had apparently been destroyed by fire at the National 
Personnel Records Center (NPRC).  

Postservice medical evidence of record in September 1985 
included a VA outpatient treatment report dated in April 
1982.  This report indicates that the veteran complained of 
pain at the site of a gunshot wound to the head.  He stated 
that he had headaches "a lot;" however, discomfort at the 
site of an old gunshot wound above the right eye had started 
the previous summer and was becoming worse.  Diagnosis was 
residuals of a gunshot wound of the right supraorbital area 
of the forehead.  

In April 1982, the veteran was admitted to the East Tennessee 
Baptist Hospital for resection of a basal cell carcinoma of 
the forehead.  An April 1982 pathological report from the 
first surgical specimen indicates a morphea-type basal cell 
carcinoma of skin of the left forehead with a tumor appearing 
to extend to the margins.  Subsequent surgical specimens in 
June 1982 revealed skin lesions from the left inferior 
forehead and left superior forehead; the right superior 
forehead showed a solar keratosis, without malignancy, but 
with fibrosis and scarring noted in the specimen from the 
right superior forehead.  

In May 1982, the veteran was afforded a VA examination in 
conjunction with his claim.  He reported a history of having 
been struck in the right forehead by a rock fragment that had 
been dislodged by a bullet.  He was taken to an evacuation 
hospital.  He did not believe that a fragment had been 
removed from his forehead, and the wound was closed.  He 
reported headaches for a long time thereafter.  About a year 
before the examination, episodic bleeding had developed at 
the site of a shell fragment wound to the forehead.  Skin 
cancer was discovered, and the lesion was subsequently 
excised.  The examiner noted that the veteran had a scar of 
the right forehead that measured 31/2 by 11/2 inches.  It was 
noted that wing-like areas of the forehead were composed from 
skin flaps in order to cover a surgical deficit.  Diagnosis 
was probable residuals of postoperative squamous cell 
carcinoma of the forehead.  Included with the examination 
report was a color photograph of the veteran's forehead.

Records from the East Tennessee Baptist Hospital show that 
the veteran underwent excision of a recurrent basal cell 
carcinoma from the central forehead in March 1984.  Included 
with these records were color photographs of the veteran's 
forehead. 

In January 1985, the veteran was afforded a hearing at the 
RO.  He testified that he had been struck in the forehead by 
a bullet; that the wound had been cleaned but not stitched; 
and that he had been hospitalized for about one week before 
returning to duty.  

Based on a review of the entire evidence of record, the Board 
found, in September 1985, that the veteran's basal cell 
carcinoma of the forehead was initially demonstrated many 
years following service and that there was no etiologic 
relationship between the veteran's service connected 
residuals of a shell fragment wound to the forehead and the 
inception of basal cell carcinoma of the forehead.  The Board 
noted that the inservice morning report, compiled at the time 
that the veteran sustained his shell fragment wound, referred 
to a foreign body of the right eye.  Additionally, the Board 
noted that in his original claim for benefits and in a 
statement made in connection with his appeal, the veteran 
identified an injury to the right side of the forehead or an 
injury above the right eye.  Similarly, in comments made to 
VA examination, the veteran referred exclusively to his right 
forehead when describing his shell fragment wound.  

While the veteran consistently referred to his right forehead 
when describing his inservice injury, the Board noted that 
pathological reports made in conjunction with his treatment 
for carcinoma in 1982 demonstrated that his skin cancer 
developed on the left forehead.  Skin changes where noted in 
the right forehead; however, they were described as solar 
keratosis and were determined by biopsy to be nonmalignant.  
Similarly, the 1984 surgical excision related to treatment of 
recurrent basal cell carcinoma of the central forehead.  The 
Board noted that the medical record established that cancer 
of the forehead arose in or involved a portion of the 
left/central forehead, while scar of a shell fragment wound 
involved the right forehead.  As the sites were separate and 
distinct from one another, the Board found that the claimed 
causal relationship between the veteran's service connected 
shell fragment wound scar and his skin cancer was not 
substantiated.  Additionally, as the evidence showed that the 
veteran's carcinoma was initially manifested more than one 
year after the veteran's separation from active service, the 
Board found that service connection on a presumptive basis 
was not warranted.  

After a review of the evidence then of record, the Board 
finds that the September 19, 1985, decision denying service 
connection for postoperative residuals of basal cell 
carcinoma of the forehead was plausible and tenable.  The 
decision does not demonstrate any error of fact or law which 
would compel a materially different conclusion.  After a 
thorough review of the evidence, to include available service 
medical records and post service treatment, this decision 
found that the evidence failed to show an etiological 
relationship between the veteran's present residuals of basal 
cell carcinoma and his active military service or service 
connected shell fragment wound of the right forehead.  Even 
if the evidence could have been interpreted differently, the 
Board finds that the interpretation applied by the September 
19, 1985, decision pertaining to service connection for 
postoperative residuals of basal cell carcinoma of the 
forehead is not clearly and unmistakably erroneous such that 
a materially different conclusion is compelled by the law or 
evidence, and there was ample evidence to support the Board's 
findings and conclusions.  The veteran's motion consists 
merely of a disagreement in the way the evidence was weighed.  
Such disagreement may not constitute clear and unmistakable 
error.  The Board notes that the veteran submitted a 1996 
pathology report from the Baptist Hospital of East Tennessee 
amending the 1982 pathology report.  As stated previously, a 
new medical diagnosis (or "changed diagnosis") that 
"corrects" an earlier diagnosis considered in a Board 
decision does not constitute clear and unmistakable error.  
As the findings of fact in the September 19, 1985, decision 
were plausible, and the application of the law and 
regulations in effect at the time the decision was made was 
tenable, the Board finds that decision denying service 
connection for postoperative residuals of basal cell 
carcinoma of the forehead does not demonstrate clear and 
unmistakable error.

Accordingly, the Board finds that neither the facts as known, 
nor the law or regulations in effect on September 19, 1985, 
would compel the grant of the veteran's claim of entitlement 
to service connection for postoperative residuals of basal 
cell carcinoma of the forehead, and the September 19, 1985, 
Board decision is not otherwise clearly and unmistakably 
erroneous.  Therefore, the veteran's motion is denied.  
38 U.S.C.A. §§ 5109A, 7111 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 20.1400-20.1411 (2000).
 
B.  April 14, 1998 Board Decision

As stated previously, the veteran contends the April 14, 
1998, Board decision wherein an earlier effective date for 
the establishment of service connection for carcinoma, right 
forehead, prior to November 15, 1995, was clearly and 
unmistakably erroneous.   After a review of the record, the 
Board finds that the veteran's contentions are not supported 
by the evidence; accordingly, his motion is denied. 

The regulations in effect at the time of that the Board 
rendered its April 1998 decision provided that, in general, 
the effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400 (1998).  For disability 
compensation established by direct service connection, the 
effective date shall be the day following separation from 
active service or date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(i) (1998).  

Under the pertinent regulation in effect in April 1998, any 
communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Upon receipt 
of an informal claim, if the formal claim has not been filed, 
an application form will be forwarded to the claimant for 
execution.  If a formal claim is received within one year 
from the date it was sent to the claimant, the claim will be 
considered filed as of the date of the receipt of the 
informal claim.  38 C.F.R. § 3.157 (1998).  

The evidence, at the time that the Board rendered its 
decision of April 14, 1998, shows that service connection for 
postoperative residuals of basal cell carcinoma of the 
forehead was denied by means of a September 19, 1985, Board 
decision.  The law in effect at the time the Board rendered 
its April 1998 decision provided that prior decisions of the 
Board are final and may be reopened only upon receipt of 
additional evidence which, under applicable statutory and 
regulatory provisions, is both new and material so as to 
warrant revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
20.302, 20.1103 (1998).

The evidence of record in April 1998 shows that on a VA Form 
21, 4138, Statement in Support of Claim, received by the RO 
on November 15, 1995, the veteran indicated his desire to 
reopen his case for service connection for his cancer of the 
forehead.  In support of his claim, the veteran submitted 
additional evidence to include a May 1996 report from the 
Baptist Hospital of East Tennessee Department of Pathology 
amending a 1982 pathology report; a May 1996 report from Dr. 
Robert G. Thompson II, M.D. linking the veteran's cancer to 
his service connected scar; and duplicative private medical 
records dated in 1982 and 1984.  By means of a July 1996 
rating action, the RO found that new and material evidence 
had been submitted to reopen the previously disallowed claim 
for service connection.  Thereafter, the RO found that the 
evidence to include the recently submitted private medical 
records supported the veteran's contentions and service 
connection for basal cell carcinoma, right forehead, was 
established effective November 15, 1995, the date of the 
claim to reopen his previously disallowed claim.  

The veteran subsequently perfected an appeal to the Board of 
the assignment of this effective date.  The veteran contended 
that service connection should be established effective in 
1982 when he filed his original claim for service connection.  
After a review of the evidence, the Board denied an earlier 
effective date by means of its April 14, 1998, decision.  In 
denying an earlier effective date, the Board noted that the 
1985 decision was final and that the evidence did not show 
that any claim to reopen the previously disallowed claim for 
service connection had been received until November 15, 1995.  

The Board finds that the April 14, 1998, Board decision was 
plausible and tenable.  The decision does not demonstrate any 
error of fact or law which would compel a materially 
different conclusion.  The April 14, 1998, decision found 
that an effective date prior to November 15, 1995, was not 
warranted for the establishment of service connection for 
carcinoma, right forehead.  These findings are plausible.  
While the evidence could possibly have been interpreted 
differently, the Board finds that the interpretation applied 
by the April 14, 1998, decision is not clearly and 
unmistakably erroneous such that a materially different 
conclusion is compelled by the law or evidence.  The 
veteran's motion consists merely of a disagreement in the way 
the evidence was weighed.  Such a disagreement may not 
constitute clear and unmistakable error.  As the findings of 
fact of the April 14, 1998, decision were plausible, and the 
application of the law and regulations in effect at the time 
the decision was made was tenable, the Board finds that 
decision does not demonstrate clear and unmistakable error.

Accordingly, the Board finds that neither the facts as known, 
nor the law or regulations in effect on April 14, 1998, would 
compel the grant of the veteran's claim of an earlier 
effective date prior to November 15, 1995, for the 
establishment of service connection for carcinoma, right 
forehead.  Additionally, the Board decision is not otherwise 
clearly and unmistakably erroneous.  Therefore, the veteran's 
motion is denied with respect to an effective date earlier 
than November 15, 1995, for establishment of service 
connection for carcinoma, right forehead.    38 U.S.C.A. 
§§ 5109A, 7111 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 20.1400-20.1411 (1998) (2000).


ORDER

The veteran's motion that a September 19, 1985, Board 
decision which denied service connection for postoperative 
residuals of basal cell carcinoma of the forehead was clearly 
and unmistakably erroneous is denied.  

The veteran's motion that an April 14, 1998, Board decision 
which denied an effective date prior to November 15, 1995, 
for establishment of service connection for carcinoma, right 
forehead was clearly and unmistakably erroneous is denied.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

 



